DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes the following:
Amendments to claims 1, 5-6, 10-11, 15, 
New claims 16-17, 
And cancelled claims 4, 9, and 14, 
filed on 03/01/2021. As a result, claims 1-3, 5-8, 10-13, and 15-17 are now pending.

Information Disclosure Statement
An information disclosure statement (IDS) was submitted on 03/01/2021. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

 Claim Rejections - 35 USC § 101
Examiner accepts amendments regarding claims 11-13 and 15 filed on 03/01/2021 and withdraws all previous rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-8, 10, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Karamcheti (US 8949555 B1) and in further view of Lee (US 20200341687 A1), (Zhang US 20170357531 A1), and Williams (US 20200004456 A1)

Regarding Claim 1, Karamcheti teaches a computer-implemented method, comprising: generating, based on a time sequence that a plurality of requests are detected, a queue comprising the plurality of requests ([Karamcheti Col. 13 Lines 38-44, Fig. 5] a plurality of garbage collection requests, for reclaiming memory capacity in NVMDs, are stored in a low priority queue 512L in a sequence when requests are received) sent 5by a plurality of storage pools in a storage system for reclaiming storage spaces of the plurality of storage pools ([Karamcheti Fig. 11] shows NVMD having a plurality of memory regions, which ultimately make up a memory pool) and determining respective available [Karamcheti Col. 14 Lines 40-45] garbage collection for each NVMD/server card is activated responsive to the ratio of currently used capacity to available capacity exceeds a first threshold, therefore, respective available storage spaces of the NVDMs is determined) and determining, from the plurality of storage pools, at least one storage pool with available storage space less than a threshold ([Karamcheti Col. 14 Lines 40-45] describes that garbage collection may be activated when a ratio of currently used capacity exceeds a first threshold (i.e. a determination is made that a NVMD (storage pool) needs to perform garbage collection as a result of not having enough available storage space)). 
Karamcheti does not teach that the queue is a FIFO queue. 
Lee teaches a FIFO queue ([Lee 0086, 0095 describes reclaim queue and a memory device that performs operations on target page where the order in which the operations are performed is the order in which they were received (i.e. FIFO)). 
	Karamcheti and Lee are analogous art because they are from the same field of endeavor in managing memory requests using a queue. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lee into that of Karamcheti by using a FIFO queue in the place of the Karamcheti low priority queue. It would have been obvious because of the simplicity and reliability a FIFO queue provides as there is a crucial dependency on the order of operations in the instant application. Furthermore, FIFO queues have been known and widely used in the pertinent art.
	Neither Karamcheti nor Lee teach updating, based on the available storage spaces, a sequence of the plurality 10of requests in the FIFO queue for processing, at least in part by causing the electronic device to: determine, from the plurality of storage pools, at least one storage pool with available storage space less than a threshold, and adjust a position of at least one request sent by the at least one storage 
	Zhang teaches updating a sequence of the plurality of requests in the queue based on different priorities, where the priorities may be given based upon available storage spaces ([Zhang 0004, 0027] describes a queueing system according to priorities and periodically extracting a resource request from the queue for resubmission (i.e. updating the sequence of the plurality of requests in a queue) and priority levels defined by the user (i.e. the user may set different priorities based on available storage spaces)). 
Karamcheti, Lee and Zhang are analogous art because they are from the same field of endeavor in memory management using a queue. It is common knowledge to give priority to a garbage collection request that corresponds to the memory pool that has the least available memory space, therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date to incorporate the teaching of Zhang into that of the Kamamcheti-Lee combination by sequencing the garbage collection requests according to priority and rearranging the queued request periodically to give the request that corresponds to the memory pool that has the least available memory space with the highest priority. Having the ability to update a queue based on priority would have the obvious benefit of efficient functionality.
Neither Karamcheti, Lee, or Zhang teach at least in part by causing the electronic device to: adjust a position of at least one request sent by the at least one storage pool with available storage space less than the threshold within the FIFO queue to prioritize the at least one request sent by the at least one storage pool with available storage space less than the threshold.
Williams teaches at least in part by causing the electronic device to: adjust a position of at least one request sent by the at least one storage pool with available storage space less than the threshold within the FIFO queue to prioritize the at least one request sent by the at least one storage pool with [Williams 0078] describes reorganizing a queue by moving pending tasks such as garbage collection operations (i.e. the request, regarding the garbage collection operation of the storage pool with the least amount of available space of the combined inventions as previously described, can be moved (have its position adjusted) for the purposes of reprioritizing all of the requests in the queue)).
Karamcheti, Lee, Zhang, and Williams are analogous art because they are from the same field of endeavor in memory management. Before the filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Karamcheti, Lee, Zhang, and Williams before him or her to modify the garbage collection system of Karamcheti, Lee, and Zhang to include the re-positioning of requests in a queue as taught by Williams. The suggestion and/or motivation for doing so would have led to predictable results as prioritizing garbage collections requests would need to have their position in a queue adjusted so that the controller can dequeue requests appropriately and tend to more system critical tasks (i.e. free up space in a memory pool for future write operations).Therefore, it would have been obvious to combine Karamcheti, Lee, and Zhang, with Williams to obtain the invention as specified in the instant application claims. 

Regarding Claim 2, Karamcheti, Lee, Zhang and Williams teaches the method of Claim 1. 
Further, Karamcheti teaches wherein determining the respective storage spaces of the plurality of storage pools comprises: determining, based on a state that a storage space of a storage pool of the plurality of storage pools is allocated or reclaimed, an available storage space of the storage pool ([Karamcheti Col. 14 Lines 40-45] garbage collection for each NVMD/server card is activated responsive to the ratio of currently used capacity to available capacity exceeding a first threshold, therefore, available storage spaces of the NVDMs is determined).


Karamcheti does not teach updating the sequence of the plurality of requests in the FIFO queue comprises: updating periodically the sequence of the plurality of requests at a predetermined time interval.
Zhang teaches wherein updating the sequence of the plurality of requests in the FIFO queue comprises: updating periodically the sequence of the plurality of requests at a predetermined time interval ([Zhang 0004] describes a queueing system according to priorities and periodically extracting a resource request from the queue for resubmission (i.e. updating the sequence of the plurality of requests in a queue)).
The motivation for combining the aforementioned inventions is the same as explained in Claim 1, due to the fact that the FIFO queue and the reordering of such is encapsulated in the prioritization of a storage reclamation queue for a memory pool as previously described.

Regarding Claim 5, Karamcheti, Lee and Zhang teaches the method of Claim 1. 
	Karamcheti does not teach wherein adjusting the position of the at least one request in the FIFO queue comprises: determining a number of requests to be adjusted in the at least one request sent by the storage pool; and arranging the number of requests in the at least one request at a head of the FIFO queue.
Zhang teaches wherein adjusting the position of the at least one request in the FIFO queue comprises: determining a number of requests to be adjusted in the at least one request sent by the storage pool ([Zhang 0004] describes a queueing system according to priorities and periodically extracting a resource request from the queue for resubmission (i.e. updating the sequence of the plurality of requests in a queue). Implicitly, a number of requests are determined to be moved and reordered accordingly as a result of the extracted request); and arranging the number of requests in [Zhang 0004] describes putting a high priority request in front of the queue (i.e. the head)).
The motivation for combining the aforementioned inventions is the same as explained in Claim 1, due to the fact that the FIFO queue and the reordering of such is encapsulated in the prioritization of a storage reclamation queue for a memory pool as previously described.

Regarding Claim 6, Karamcheti teaches an electronic device, comprising: at least one processor ([Karamcheti Fig. 2A, Fig. 2B] depicts multiple processors 222A-N); and at least one memory storing computer program instructions ([Karamcheti Fig. 2A, Fig. 2B] depicts main memory 260), the at least one memory and the computer program instructions being configured, together with the at least one processor ([Karamcheti Fig. 2A, Fig. 2B, Col. 4 Lines 47-53] describes memory 260 and processors 222A-N being coupled together via master memory controllers 217A-N to initialize memory controllers and execute a number of program instructions), to cause the electronic device to: generate, based on a time sequence that a plurality of requests are detected, a queue comprising the plurality of requests ([Karamcheti Col. 13 Lines 38-44, Fig. 5] a plurality of garbage collection requests, for reclaiming memory capacity in NVMDs, are stored in a low priority queue 512L in a sequence when requests are received) sent 5by a plurality of storage pools in a storage system for reclaiming storage spaces of the plurality of storage pools ([Karamcheti Fig. 11] shows NVMD having a plurality of memory regions, which ultimately make up a memory pool) and determine respective available storage spaces of the plurality of storage pools ([Karamcheti Col. 14 Lines 40-45] garbage collection for each NVMD/server card is activated responsive to the ratio of currently used capacity to available capacity exceeds a first threshold, therefore, respective available storage spaces of the NVDMs is determined) and determine, from the plurality of storage pools, at least one storage pool with available storage space less than a threshold ([Karamcheti Col. 14 Lines 40-45] describes that garbage collection may be activated when a ratio of currently used capacity exceeds a first threshold (i.e. a determination is made that a NVMD (storage pool) needs to perform garbage collection as a result of not having enough available storage space)).
Karamcheti does not teach that the queue is a FIFO queue. 
Lee teaches a FIFO queue ([Lee 0086, 0095 describes reclaim queue and a memory device that performs operations on target page where the order in which the operations are performed is the order in which they were received (i.e. FIFO)). 
	Karamcheti and Lee are analogous art because they are from the same field of endeavor in managing memory requests using a queue. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lee into that of Karamcheti by using a FIFO queue in the place of the Karamcheti low priority queue. It would have been obvious because of the simplicity and reliability a FIFO queue provides as there is a crucial dependency on the order of operations in the instant application. Furthermore, FIFO queues have been known and widely used in the pertinent art.
	Neither Karamcheti nor Lee teach update, based on the available storage spaces, a sequence of the plurality 10of requests in the FIFO queue for processing, at least in part by causing the electronic device to: determine, from the plurality of storage pools, at least one storage pool with available storage space less than a threshold, and adjust a position of at least one request sent by the at least one storage pool with available storage space less than the threshold within the FIFO queue to prioritize the at least one request sent by the at least one storage pool with available storage space less than the threshold.
	Zhang teaches updating a sequence of the plurality of requests in the queue based on different priorities, where the priorities may be given based upon available storage spaces ([Zhang 0004, 0027] describes a queueing system according to priorities and periodically extracting a resource request from the queue for resubmission (i.e. updating the sequence of the plurality of requests in a queue) and priority levels defined by the user (i.e. the user may set different priorities based on available storage spaces)).
	Karamcheti, Lee and Zhang are analogous art because they are from the same field of endeavor in memory management using a queue. It is common knowledge to give priority to a garbage collection request that corresponds to the memory pool that has the least available memory space, therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date to incorporate the teaching of Zhang into that of the Kamamcheti-Lee combination by sequencing the garbage collection requests according to priority and rearranging the queued request periodically to give the request that corresponds to the memory pool that has the least available memory space with the highest priority. Having the ability to update a queue based on priority would have the obvious benefit of efficient functionality.
Neither Karamcheti, Lee, or Zhang teach adjusting a position of at least one request sent by the at least one storage pool with available storage space less than the threshold within the FIFO queue to prioritize the at least one request sent by the at least one storage pool with available storage space less than the threshold.
Williams teaches at least in part by causing the electronic device to: adjust a position of at least one request sent by the at least one storage pool with available storage space less than the threshold within the FIFO queue to prioritize the at least one request sent by the at least one storage pool with available storage space less than the threshold ([Williams 0078] describes reorganizing a queue by moving pending tasks such as garbage collection operations (i.e. the request, regarding the garbage collection operation of the storage pool with the least amount of available space of the combined inventions as previously described, can be moved (have its position adjusted) for the purposes of reprioritizing all of the requests in the queue)).
 

	Regarding Claim 7, Karamcheti, Lee, Zhang, and Williams teaches the electronic device of Claim 6.
Further, Karamcheti teaches wherein the at least one memory and the computer program instructions are configured, together with the at least one processor, to cause the electronic device to: determine, based on a state that a storage space of a storage pool of the plurality of storage pools is allocated or reclaimed, an available storage space of the storage pool ([Karamcheti Col. 14 Lines 40-45] garbage collection for each NVMD/server card is activated responsive to the ratio of currently used capacity to available capacity exceeding a first threshold, therefore, available storage spaces of the NVDMs is determined).

	Referring to Claim 8, Karamcheti, Lee, Zhang, and Williams teach the electronic device of Claim 6, wherein the at least one memory and the computer program instructions are configured, together with the at least one processor.

Zhang teaches wherein updating the sequence of the plurality of requests in the FIFO queue comprises: updating periodically the sequence of the plurality of requests at a predetermined time interval ([Zhang 0004] describes a queueing system according to priorities and periodically extracting a resource request from the queue for resubmission (i.e. updating the sequence of the plurality of requests in a queue)).
The motivation for combining the aforementioned inventions is the same as explained in Claim 6, due to the fact that the FIFO queue and the reordering of such is encapsulated in the prioritization of a storage reclamation queue for a memory pool as previously described.

	Regarding Claim 10, Karamcheti, Lee, Zhang, and Williams teaches the electronic device of Claim 6, wherein the at least one memory and the computer program instructions are configured, together with the at least one processor.
Karamcheti does not teach the electronic device to: determine a number of requests to be adjusted in the at least one request sent by the storage pool; and arrange the number of requests in the at least one request at a head of the FIFO queue.
Zhang teaches the electronic device to: determine a number of requests to be adjusted in the at least one request sent by the storage pool ([Zhang 0004] describes a queueing system according to priorities and periodically extracting a resource request from the queue for resubmission (i.e. updating the sequence of the plurality of requests in a queue). Implicitly, a number of requests are determined to be moved and reordered accordingly as a result of the extracted request); and arrange [Zhang 0004] describes putting a high priority request in front of the queue (i.e. the head)).
The motivation for combining the aforementioned inventions is the same as explained in Claim 6, due to the fact that the FIFO queue and the reordering of such is encapsulated in the prioritization of a storage reclamation queue for a memory pool as previously described.

Regarding Claim 11, Karamcheti teaches a computer program product being tangibly stored on a non-transitory computer-readable medium and comprising machine-executable instructions ([Karamcheti Fig. 2B, Col. 4 Lines 53-59] describes master memory controller 303 may be stored in a read only memory and communicated to each of the one or more master memory controllers 217A-N to initialize the memory controllers and execute a number of program instructions), which, when executed, cause a machine to perform: generating, based on a time sequence that a plurality of requests are detected, a queue comprising the plurality of requests ([Karamcheti Col. 13 Lines 38-44, Fig. 5] a plurality of garbage collection requests, for reclaiming memory capacity in NVMDs, are stored in a low priority queue 512L in a sequence when requests are received) sent 5by a plurality of storage pools in a storage system for reclaiming storage spaces of the plurality of storage pools ([Karamcheti Fig. 11] shows NVMD having a plurality of memory regions, which ultimately make up a memory pool) and determining respective available storage spaces of the plurality of storage pools ([Karamcheti Col. 14 Lines 40-45] garbage collection for each NVMD/server card is activated responsive to the ratio of currently used capacity to available capacity exceeds a first threshold, therefore, respective available storage spaces of the NVDMs is determined) and determining, from the plurality of storage pools, at least one storage pool with available storage space less than a threshold ([Karamcheti Col. 14 Lines 40-45] describes that garbage collection may be activated when a ratio of currently used capacity exceeds a first threshold (i.e. a determination is made that a NVMD (storage pool) needs to perform garbage collection as a result of not having enough available storage space)). 
Karamcheti does not teach that the queue is a FIFO queue. 
Lee teaches a FIFO queue ([Lee 0086, 0095 describes reclaim queue and a memory device that performs operations on target page where the order in which the operations are performed is the order in which they were received (i.e. FIFO)). 
	Karamcheti and Lee are analogous art because they are from the same field of endeavor in managing memory requests using a queue. It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the teaching of Lee into that of Karamcheti by using a FIFO queue in the place of the Karamcheti low priority queue. It would have been obvious because of the simplicity and reliability a FIFO queue provides as there is a crucial dependency on the order of operations in the instant application. Furthermore, FIFO queues have been known and widely used in the pertinent art.
	Neither Karamcheti nor Lee teach updating, based on the available storage spaces, a sequence of the plurality 10of requests in the FIFO queue for processing, at least in part by causing the electronic device to: determine, from the plurality of storage pools, at least one storage pool with available storage space less than a threshold, and adjust a position of at least one request sent by the at least one storage pool with available storage space less than the threshold within the FIFO queue to prioritize the at least one request sent by the at least one storage pool with available storage space less than the threshold.
	Zhang teaches updating a sequence of the plurality of requests in the queue based on different priorities, where the priorities may be given based upon available storage spaces ([Zhang 0004, 0027] describes a queueing system according to priorities and periodically extracting a resource request form the queue for resubmission (i.e. updating the sequence of the plurality of requests in a queue) and priority levels defined by the user (i.e. the user may set different priorities based on available storage spaces)). 
Karamcheti, Lee and Zhang are analogous art because they are from the same field of endeavor in memory management using a queue. It is common knowledge to give priority to a garbage collection request that corresponds to the memory pool that has the least available memory space, therefore it would have been obvious to one having ordinary skill in the art prior to the effective filing date to incorporate the teaching of Zhang into that of the Kamamcheti-Lee combination by sequencing the garbage collection requests according to priority and rearranging the queued request periodically to give the request that corresponds to the memory pool that has the least available memory space with the highest priority. Having the ability to update a queue based on priority would have the obvious benefit of efficient functionality.
Neither Karamcheti, Lee, or Zhang teach at least in part by causing the electronic device to: adjust a position of at least one request sent by the at least one storage pool with available storage space less than the threshold within the FIFO queue to prioritize the at least one request sent by the at least one storage pool with available storage space less than the threshold.
Williams teaches at least in part by causing the electronic device to: adjust a position of at least one request sent by the at least one storage pool with available storage space less than the threshold within the FIFO queue to prioritize the at least one request sent by the at least one storage pool with available storage space less than the threshold ([Williams 0078] describes reorganizing a queue by moving pending tasks such as garbage collection operations (i.e. the request, regarding the garbage collection operation of the storage pool with the least amount of available space of the combined inventions as previously described, can be moved (have its position adjusted) for the purposes of reprioritizing all of the requests in the queue)).
 

Regarding Claim 12, Karamcheti, Lee, Zhang, and Williams teaches the computer program product of Claim 11. 
Further, Karamcheti teaches wherein the machine-executable instructions, when executed, causes the machine to further execute: determining, based on a state that a storage space of a storage pool of the plurality of storage pools is allocated or reclaimed, an available storage space of the storage pool ([Karamcheti Col. 14 Lines 40-45] garbage collection for each NVMD/server card is activated responsive to the ratio of currently used capacity to available capacity exceeding a first threshold, therefore, available storage spaces of the NVDMs is determined).
Regarding Claim 13, Karamcheti, Lee, Zhang, and Williams teach the computer program product of Claim 11. 

Zhang teaches wherein the machine-executable instructions, when executed, causes the machine to further execute: updating periodically the sequence of the plurality of requests at a predetermined time interval ([Zhang 0004] describes a queueing system according to priorities and periodically extracting a resource request from the queue for resubmission (i.e. updating the sequence of the plurality of requests in a queue)).
The motivation for combining the aforementioned inventions is the same as explained in Claim 11, due to the fact that the FIFO queue and the reordering of such is encapsulated in the prioritization of a storage reclamation queue for a memory pool as previously described.

Regarding Claim 15, Karamcheti, Lee, Zhang and Williams teach the computer program product of Claim 11. 
Karamcheti does not teach wherein the machine-executable instructions, when executed, causes the machine to further execute: determining a number of requests to be adjusted in the at least one request sent by the storage pool; and arranging the number of requests in the at least one request at a head of the FIFO queue. 
Zhang teaches wherein the machine-executable instructions, when executed, causes the machine to further execute: determining a number of requests to be adjusted in the at least one request sent by the storage pool ([Zhang 0004] describes a queueing system according to priorities and periodically extracting a resource request from the queue for resubmission (i.e. updating the sequence of the plurality of requests in a queue). Implicitly, a number of requests are determined to be moved and reordered accordingly as a result of the extracted request); and arranging the number [Zhang 0004] describes putting a high priority request in front of the queue (i.e. the head)).
The motivation for combining the aforementioned inventions is the same as explained in Claim 11, due to the fact that the FIFO queue and the reordering of such is encapsulated in the prioritization of a storage reclamation queue for a memory pool as previously described.

Allowable Subject Matter
Claims 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

The prior art of record Karamcheti (US 8949555 B1) teaches a memory management system with different priority queues that can queue up various garbage collection operations corresponding to different storage regions. The additional prior arts Lee (US 20200341687 A1) teaches a FIFO queue; Zhang (US 20170357531 A1) teaches queuing request based on priority; and Williams (US 20200004456 A1) teaches moving/reprioritizing requests in a queue. Karamcheti, Lee, Zhang and Williams do not teach the claimed inventions having the following limitations, primarily adjusting the position of a corresponding reclamation request in combination with the remaining claimed limitations:
Determining a storage pool with the least amount of available space, among multiple storage pools that have an available space below a threshold, and adjusting the position of the corresponding request in the queue, recited by claim 16.
Arranging the plurality of requests in the FIFO queue based on a size sequence of available storage spaces in the plurality of storage pools, recited by claim 17.


Response to Arguments
Applicants arguments with respect to Claims 1-3, 5-8, 10-13, and 15-17 filed on 03/01/2021 have been considered, but are either deemed not persuasive, or are rendered moot in view of new grounds for rejection.
Applicant argues that the previously cited references (Karamcheti, Lee, and Zhang) fail to teach the newly added limitation of “updating, based on the available storage spaces, a sequence of the plurality of requests in the FIFO queue for processing, at least in part by: determining, from the plurality of storage pools, at least one storage pool with available storage space less than a threshold, and adjusting a position of at least one request sent by the at least one storage pool with available storage space less than the threshold within the FIFO queue to prioritize the at least one request sent by the at least one storage pool with available storage space less than the threshold.
Examiner maintains reference Zhang to teach “updating, based on the available storage spaces, a sequence of the plurality of request in a FIFO queue for processing” and Karamcheti to teach “determining, from the plurality of storage pools, at least on storage pool with available storage space less than a threshold”. Zhang teaches the ability to traverse queues to select a resource application, where there are enough resources to perform the task and therefore, update the sequence of the requests in the queues as they do not have to be performed in the order in which they were queued (see Zhang para. 0158). Further, because Zhang states that the priority levels are defined by the user, it is obvious to a PHOSITA that when used in this scenario, the queue would be updated based on available storage spaces (see Zhang para. 0027). Karamcheti teaches performing garbage collection once the amount of available space in a NVMD falls below a certain threshold, thus it can be seen that a determination was made that the space in a see Karamcheti Col. 14 Lines 40-45). New reference, Williams, teaches reordering requests in queue for the purposes of reprioritization (see Williams para. 0078), which teaches the newly added limitation of “adjusting a position of at least one request sent by the at least one storage pool with available storage space less than the threshold within the FIFO queue to prioritize the at least one request sent by the at least one storage pool with available storage space less than the threshold”, where the request corresponds to that of the combined references of Karamcheti and Zhang. Therefore, in combination, the Examiner believes Karamcheti, Zhang, and Williams teach the newly added limitation.
Applicant argues that claims 2-3, 5, 7-8, 10, 12-13, 15, and 16-17 are patentable by virtue of their dependencies, however this no longer holds true.
All arguments by the applicant are believed to be covered in the body of this office action; thus this action constitutes a complete response to the issues raised in the remarks dates 03/01/2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG-HAO J NGUYEN whose telephone number is (571)272-3517.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRUNG-HAO JOSEPH NGUYEN/Examiner, Art Unit 2132                                                                                                                                                                                                        /DAVID YI/Supervisory Patent Examiner, Art Unit 2132